 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-164-MCE
11
                                  Plaintiff,
12
                            v.                           STIPULATION TO CORRECT ENTRY OF PLEA
13                                                       RECORD; ORDER
     JERRY CURTIS FOSTER,
14
                                  Defendant.
15
16
17          The parties agree and stipulate to, and request that the Court find, the following:

18          1.      On April 11, 2019, Jerry Curtis Foster pleaded guilty in this matter to a single count of

19 violating 21 U.S.C. § 843(b) – use of a communication facility to facilitate a drug trafficking offense.
20          2.      On that date, this Court conducted a complete change of plea hearing in accordance with

21 Federal Rule of Criminal Procedure 11, before accepting Mr. Foster’s plea. Mr. Foster entered his plea
22 pursuant to a written agreement between himself and the United States. That agreement was filed with
23 the Court and entered on the docket in this matter. See ECF No. 163.
24          3.      Due to an error in drafting, the plea agreement identifies the single count to which

25 Mr. Foster pleaded guilty as “Count Fourteen” of the Indictment, when in fact Mr. Foster was charged in
26 Count Seventeen instead. The plea agreement in all other respects describes the correct charge – a
27 violation of 21 U.S.C. § 843(b) – including its maximum penalties and the elements the United States

28 would have had to prove beyond a reasonable doubt, should the matter have proceeded to trial.


      STIPULATION TO CORRECT ENTRY OF PLEA RECORD;       1
30    ORDER
 1          4.      During the change of plea hearing, the United States recited the significant terms of the
 2 plea agreement, but included the plea agreement’s incorrect identification of the charge as “Count
 3 Fourteen,” when it should have identified it as Count Seventeen. The United States’ recitation of the
 4 plea agreement’s terms was in all other respects correct, including its identification of the correct
 5 statutory provision under which Mr. Foster was charged in the Indictment.
 6          5.      The plea agreement attaches as Exhibit A the Factual Basis, which states the facts
 7 supporting Mr. Foster’s guilty plea. At the hearing, the parties stipulated to the accuracy of the facts
 8 contained in Exhibit A, and the parties continue to stipulate to their accuracy here.

 9          6.      Therefore, the parties ask that the Court find that, while the plea agreement and any
10 reference to it, should have named the count included in the indictment to which Mr. Foster was
11 pleading guilty as “Count Seventeen,” Mr. Foster was accurately informed and understood that he was
12 charged with a single count of violating 21 U.S.C. § 843(b), with its attendant elements and potential

13 penalties accurately identified in both the plea agreement and during the April 11, 2019 change of plea
14 hearing, and agreed that the facts set forth in Exhibit A to the plea agreement were true and correct, and
15 met the elements of the crime with which he was charged.
16          7.      The parties further request that the Court find that the mistake was merely clerical in
17 nature and Mr. Foster has not been prejudiced in any way by it.
18
19    Dated: April 19, 2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
20
                                                      By: /s/ James R. Conolly
21                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
22
23    Dated: April 19, 2019                           By: Etan Zaitsu
                                                          ETAN ZAITSU
24                                                        Counsel for Defendant
                                                          JERRY CURTIS FOSTER
25
26
27

28


      STIPULATION TO CORRECT ENTRY OF PLEA RECORD;       2
30    ORDER
 1
                                                        ORDER
 2
             IT IS HEREBY ORDERED that, the Court, having received, read, and considered the parties’
 3
     stipulation, adopts the stipulation in its entirety as its order. The Court specifically finds that:
 4
             1. The defendant, Jerry Curtis Foster, made a knowing, voluntary, and intelligent plea of guilty
 5
                 before this Court, on April 11, 2019, to the crime with which he is charged in Count
 6
                 Seventeen of the Indictment, a violation of 21 U.S.C. § 843(b).
 7
             2. Mr. Foster’s plea was entered pursuant to a written plea agreement, executed by both himself
 8
                 and the United States, and entered on the Court’s docket in this matter. The parties have
 9
                 stipulated to the accuracy of the Factual Basis, attached to the plea agreement as Exhibit A,
10
                 and the Court accepts it as true.
11
             3. The description in both the plea agreement and United States’ in-court recitation of the count
12
                 of conviction as “Count Fourteen” was in error, as Mr. Foster is not named in Count
13
                 Fourteen. The count of conviction should have been identified as “Count Seventeen.” The
14
                 language, substance, and elements of the count of conviction, as recited in both the plea
15
                 agreement and during the April 11, 2019 change of plea hearing, however, were in all other
16
                 respects correct, and Mr. Foster suffered no prejudice as a result of the clerical error.
17
             4. Mr. Foster was accurately informed and understood that he was charged with a single count
18
                 of violating 21 U.S.C. § 843(b), with its attendant elements and potential penalties accurately
19
                 identified in both the plea agreement and during the April 11, 2019 change of plea hearing;
20
                 and he agreed that the facts set forth in Exhibit A to the plea agreement were true and correct,
21
                 and met the elements of the crime with which he was charged.
22
             5. The Court’s acceptance on April 11, 2019, of Mr. Foster’s guilty plea to a single violation of
23
                 21 U.S.C. § 843(b), therefore remains undisturbed.
24
             IT IS SO ORDERED.
25
     Dated: April 25, 2019
26
27

28


      STIPULATION TO CORRECT ENTRY OF PLEA; ORDER           3
30
